DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 2 - 21 are allowable over the prior art of record for the reasons as stated in the Applicant’s after Final Amendment/Argument (Remarks) with Terminal Disclaimer (approved on August 04, 2022) filed on August 04, 2022. 
Furthermore, none of the prior art of record teaches or fairly suggests that for transmission power control, receiving a first configuration indicating a plurality of bandwidth parts on a first serving cell and configuration information corresponding to the plurality of bandwidth parts, and the configuration information comprises an open-loop power control configuration, a closed loop power control configuration, or a combination thereof corresponding to each bandwidth part of the plurality of bandwidth parts, receiving scheduling information for a first uplink transmission on a first bandwidth part of the plurality of bandwidth parts, and determining a first transmission power for the first uplink transmission based on the configuration information and the scheduling information, and performing the first uplink transmission with the first transmission power, and together with combination of other claimed elements as set forth in the independent claims 2 and 12. 
Therefore, the claims 2 - 21 are allowable over the prior art of records.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 13, 2022
John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649